Citation Nr: 0935210	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  03-20 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for stomach disease to 
include peptic ulcer disease.  

2. Entitlement to service connection for headaches to include 
migraine headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1975 to July 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In August 2004, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In August 2006 and in June 2008, the Board remanded the 
claims for further development.  As the requested development 
has been completed, no further action to ensure compliance 
with the remand directive is required on the claim of service 
connection for headaches.  Stegall v. West, 11 Vet. App. 268 
(1998).

The claim of service connection for stomach disease to 
include peptic ulcer disease is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDING OF FACT

Migraine headaches are not currently shown and any current 
headaches are unrelated to an event, injury, or disease of 
service origin.  


CONCLUSION OF LAW

Headaches to include migraine headaches were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim of service connection for headaches to include 
migraine headaches, the RO provided pre-adjudication and 
post-adjudication VCAA notice by letters, dated in June 2002 
and in September 2006.  The Veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service. 

The Veteran was also notified that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the general provisions for 
the effective date of a claim and for the degree of 
disability assignable. 

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the 
extent there was pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).  

To the extent that the VCAA notice, pertaining to the general 
provisions for an effective date and for the degree of 
disability, came after the initial adjudication, the timing 
of the notice did not comply with the requirement that the 
notice must precede the adjudication.  The procedural defect 
was cured as after the RO provided content-complying VCAA 
notice, the claim was readjudicated as evidenced by the 
supplemental statement of the case, dated in January 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records and private records.  In June 
2008, the Board remanded the claim for a VA examination.  



As there has been substantial compliance with the Board's 
remand directive, no further development is required.  
Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 
13 Vet. App. 141, 146-47 (1999), aff'd, 287 F.3d 1377 (Fed. 
Cir. 2002) (holding that there was no Stegall violation when 
there has been substantial compliance with the Board's remand 
order).  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Headaches to include Migraine Headaches 

Factual Background

The service treatment records show that on entrance 
examination the Veteran denied having had severe headache.  
In March 1976, the Veteran complained of headaches, 
drowsiness, runny nose, and a sore throat.  The pertinent 
finding was enlarged tonsils and the assessment was 
tonsillitis.  In September 1976, the Veteran complained of 
dizziness and blacking out while driving, but headaches were 
not recorded by complaint or by finding.  In October 1978, on 
an annual physical examination, the Veteran denied having had 
severe headache.  In February 1979, the Veteran had an upper 
respiratory infection and he was taking pain medication for 
headache.  In August 1982, the Veteran complained of a left-
sided, frontal headache after he was in a motorcycle accident 
and he bumped his head on the windshield, but he was wearing 
a helmet and he was traveling about 10 to 15 mph or kph.  In 
September 1982, on a periodic physical examination, the head 
and face were evaluated as normal, and headache was not 
listed as a diagnosed.  In February 1984, he was seen for an 
ear infection and a tension headache.

After service, private records show that in July 1992 the 
Veteran complained of a headache, the worse he ever had.  He 
stated that many years earlier he had headaches after a skull 
fracture, but none since.  There was no history of migraine. 
A CT scan of the head was normal.  The diagnosis was 
headache. 

VA records show that in February 1999 the Veteran complained 
of pain behind his right eye.  History included migraine.  As 
the eye examination was normal, a neurology consultation was 
requested to evaluate the pain and the provisional or 
temporary diagnosis was migraine.  After the Board requested 
the records, no record of the neurology consultation, if it 
was done, was found.  

In January 2003, the Veteran complained of headaches and that 
he had the same type of symptoms in the past.  The assessment 
was chronic recurrent headache of unknown etiology.  In 
August 2003, the Veteran complained of occasional migraine.  
In December 2003, history included migraine. 

In November 2003, the Veteran's mother stated that in service 
the Veteran had headaches and that he still had headaches.  
She stated that after service the Veteran saw a doctor for 
headaches in 1984, in 1992, and in 2001. 

In August 2004, the Veteran testified that in service he 
bumped his head in a motorcycle accident, sustaining a 
concussion, and then his severe headaches started and he has 
had constant migraine headaches since then.   

VA records show that in January 2006 and in August 2006 the 
Veteran complained of head pain.  In February 2006, he 
complained of headaches since a motorcycle accident in 
service.  In June 2006, the Veteran's headaches were 
associated with cervical pain.  

On VA examination in August 2008, the Veteran complained of 
headaches for a long time, but the frequency and severity had 
been reduce after neck surgery in 2006.  The headache attacks 
were not prostrating and ordinary activity was possible.  A 
CT scan of the head was normal.  The diagnosis was history of 
headaches with normal examination with no diagnosis.  The VA 
examiner expressed the opinion that the Veteran's headaches 
were less likely related to the left-sided headaches in 
service.  

Analysis

On the basis of the service treatment records, migraine 
headaches were not affirmatively shown during service, and 
service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. 
§ 3.303(a) is not established.



The service treatment records do show that the Veteran 
complained of headaches in March 1976, in February1979, and 
in February 1984.  On two of these occasions, the headaches 
were one of several symptoms associated with either 
tonsillitis or an upper respiratory infection.  In February 
1984, the Veteran had an ear infection and a tension 
headache. 

In September 1976, the Veteran complained of dizziness and 
blacking out while driving, but headaches were not recorded 
by complaint or by finding.  Although in November 2003, the 
Veteran would recall that in September 1976 he was treated 
for headaches.  In August 1982, the Veteran complained of a 
left-sided, frontal headache after he was in a motorcycle 
accident and he bumped his head on the windshield.  The 
report of examination on separation, if done, is not in the 
record. 

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify 
headaches as a disability as the headaches associated with 
tonsillitis and an upper respiratory infection or a tension 
headache were singular events or isolated findings as was the 
left-sided, frontal headache in August 1982, and as the 
isolated findings were without recurrence there was 
insufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the service treatment records, a disability 
manifested by headaches derived from an in-service disease or 
injury was not affirmatively shown during service, and 
service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. 
§ 3.303(a) is not established, but as headaches were noted in 
service, that is, observed during service, then service 
connection may be shown by continuity of symptomatology after 
service under 38 C.F.R. § 3.303(b) or first diagnosis after 
service, when all the evidence, including that pertinent to 
service, establishes that headaches were incurred in service 
under 38 C.F.R. § 3.303(d). 



In this case, while the absence of documented symptoms of 
headaches since separation from service in 1984 to 1992 
interrupts continuity, the absence of actual evidence against 
continuity is not substantive negative evidence against 
continuity. See Forshey v. Principi, 284 F.3d 1335, 1363 
(Fed. Cir. 2002) (en banc) (Mayer, C.J., and Newman, J., 
dissenting on grounds not relevant here) (distinguishing 
between the existence of negative evidence, which is 
relevant, and the absence of actual evidence and noting that 
the absence of actual evidence is not substantive negative 
evidence).

And the Veteran is competent to describe headaches, but as it 
does not necessarily follow that there is a relationship 
between the current headaches and the continuity of 
symptomatology that the Veteran avers, and as neither 
migraine headaches nor headaches derived from an in-service 
disease or injury to the extent the Veteran asserts the 
nature of his headaches are conditions under case law that 
has been found to be capable of lay observation, the 
determination as to the diagnosis or presence of the 
disability is medical in nature, that is, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159. 



Also, under certain circumstances, lay evidence may establish 
the presence or diagnosis of a simple medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(noting that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition (noting, in a 
footnote, that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer)). 

Although the Veteran is competent to describe symptoms of 
headaches, which he can observe, the Veteran has no special 
medical expertise to provide a diagnosis of either migraine 
headaches or of headaches derived from an in-service disease 
or injury, which requires the application of medical 
expertise to the facts presented, which includes the 
Veteran's history and symptomatology.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 4-5 (2009) (citing Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007, noting general 
competence of lay persons to testify as to symptoms, but not 
a medical diagnosis and noting by example the competence of 
lay testimony with regard to a broken leg, but not a form of 
cancer).

For this reason, the Board determines that migraine headaches 
or headaches derived from an in-service disease or injury are 
not simple medical conditions that a lay person is competent 
to diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  

To the extent the Veteran's statements and testimony are 
offered as proof of the diagnosis of migraine headaches or 
that the current headaches are due to an in-service disease 
or injury, as a lay person, the Veteran is not qualified, 
that is not competent, through education, training, or 
experience to offer a medical diagnosis of migraine headaches 
or that the current headaches are derived from an in-service 
disease or injury.  For this reason, the Board rejects the 
Veteran's statements and testimony as favorable evidence on 
the questions of either a current diagnosis of migraine or 
that the current headaches are related to service.  


To the extent the record contains a history of migraine noted 
by private and VA health-care professionals, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  For this 
reason, the Board rejects the recorded history of migraine as 
competent medical evidence that the Veteran has migraine. 

As for the provisional or temporary diagnosis of migraine, 
the Veteran was referred for a neurology consultation to 
determine whether he had migraine as no eye pathology was 
found to account for the Veteran's symptoms of pain behind 
his right eye.  The RO attempted unsuccessfully to obtain the 
report.  On the basis of the evidence of record, there is no 
diagnosis of migraine by a health-care professional based on 
the Veteran's signs and symptoms and history. 

To the extent the Veteran is relying on what a health-care 
provider may have told him, namely, that he had migraine 
headaches, such medical hearsay evidence is too attenuated 
and inherently unreliable to constitute medical evidence and 
the Board rejects the statement as favorable medical evidence 
on the question of whether or not the Veteran has migraine 
headaches.  Robinette v. Brown, 8 Vet. App. 69 (1995).

As for the statement of the Veteran's mother that in service 
the Veteran had headaches and that he still had headaches, 
implying that the in-service headaches were are related to 
the post-service headaches, lay testimony is competent 
insofar as it relates to symptoms of an injury or illness, 
but lay testimony is not competent to prove that the Veteran 
had or was diagnosed with a particular illness.  See Layno v. 
Brown, 6 Vet. App. 465, 470-71 (1994) (Lay witness competency 
is not unlimited, and the fact that a lay witness may 
personally know the veteran and may have had the opportunity 
to observe him does not render the witness' testimony 
universally competent in proceeding to determine service 
connection; lay testimony is competent in proceeding to 
establish service connection only when it regards symptoms of 
the veteran's illness and lay testimony is not competent to 
prove the veteran had or was diagnosed with a particular 
illness.).

As the lay statement is not competent evidence, the Board 
excludes the statement as favorable competent evidence on the 
question of whether the post-service headaches are related to 
the in-service headaches.  

Where as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation or the disability 
is not a simple medical condition, or there is a question of 
medical causation, that is, medical evidence of an 
association or link between the current headaches and 
headaches derived from an in-service disease or injury, where 
a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.

And there is no competent, favorable medical evidence of 
either a diagnosis of migraine or that the current headaches 
are due to an in-service disease or injury. 

The competent medical evidence of record, the opinion of the 
VA examiner, opposes rather than supports the claim.  The VA 
examiner did not diagnosis migraine and expressed the opinion 
that the Veteran's headaches were less likely related to the 
left-sided headaches in service.  This evidence is 
uncontroverted and weighs against the claim. 

As for the left-sided headache, following the injury in a 
motorcycle accident, a headache alone in service is not 
enough to establish service connection, there must be a 
current disability resulting for the injury.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In the absence of 
competent, medical evidence of any current headache 
disability derived from the in-service injury, there can be 
no valid claim of service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992). 

And as there is no competent medical evidence that the 
current headaches are derived from the in-service injury, the 
claim of service connection for headaches, essential pain 
alone, without underlying pathology due to an in-service 
disease or injury also fails. See Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (2001) (the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that was occurred in the line of duty). 

As the Board may consider only competent independent medical 
evidence to support its findings as to a question involving a 
medical diagnosis, which is not capable of lay observation or 
one that is not a simple medical condition, or there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, and as there is 
no favorable, competent medical evidence to support the claim 
under either 38 C.F.R. § 3.303 (b) (continuity) or (d) (first 
diagnosed after service), the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for headaches, including migraine 
headaches, is denied.


REMAND 

The Veteran seeks service connection for a stomach disease to 
include peptic ulcer disease. 

In August 2004, the Veteran testified that he had stomach 
problems since service, including acid reflux.  VA records in 
March 2003 show an assessment of acid reflux and in November 
2003 peptic acid disease.  In December 2003, an upper 
gastrointestinal series was negative.  In November 2004, the 
Veteran was treated for gastric reflux symptoms and needed 
medication renewed for his gastroesophageal reflux disease.  
In June 2006, the assessment was gastroesophageal reflux 
disease.

As gastroesophageal reflux disease arises from the same 
symptoms for which the Veteran seeks benefits, 
gastroesophageal reflux disease must also be included in the 
claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (Veteran 
had neither the legal nor medical knowledge to narrow the 
universe of his claim or his current condition and the claim 
must rather be considered a claim for any mental 
disability.).

On claim of service connection for stomach disease to include 
peptic ulcer disease, the service treatment records show that 
in September 1982 the Veteran complained of stomach pain and 
was hospitalized.  An upper gastrointestinal series revealed 
a normal duodenal loop and distention of the fundus and body 
of the stomach without evidence of an ulcer niche, and the 
final diagnosis was peptic ulcer disease.  

After service, VA records show that an upper gastrointestinal 
series was negative in December 2003, but the Veteran tested 
positive for H. pylori bacteria.  On VA examination in August 
2008, the examiner noted that in January 2007 the Veteran was 
treated for H. pylori bacteria.  There was no radiological 
evidence of peptic ulcer.  

As the medical evidence is insufficient to decide the claim 
on the question of the clinical significance of the treatment 
of gastroesophageal reflux disease and of H. pylori after 
service and the diagnosis of peptic ulcer disease in service, 
further evidentiary development is needed under the duty to 
assist. 

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance on the claim 
of service connection for 
gastroesophageal reflux disease. 

2. Afford the Veteran for a VA 
examination by a physician to 
determine: 

a). Whether the Veteran currently has 
peptic ulcer disease based on the post-
service evidence that the Veteran 
tested positive for H. pylori bacteria 
in December 2003 and in January 2007 he 
was treated for H. pylori bacteria, 
although upper gastrointestinal series 
have been negative. 

In formulating the opinion, the 
examiner is asked to comment on: 

i). Whether the diagnosis of 
peptic ulcer disease in service 
was consisted with accepted 
medical principals, that is, 
whether the diagnosis of peptic 
ulcer disease was supportable 
based on the clinical presentation 
as the upper gastrointestinal 
series revealed a normal duodenal 
loop and distention of the fundus 
and body of the stomach without 
evidence of an ulcer niche. 

ii). Does the presence of H. 
pylori bacteria after service 
represent a manifestation of 
peptic ulcer disease, if shown, in 
service or is H. pylori bacteria 
clearly attributable to an 
intercurrent cause. 

b). Whether the Veteran's 
gastrointestinal symptoms in service 
were a manifestation of 
gastroesophageal reflux disease.  The 
relevant service treatment records are 
in the pink in-patient treatment chart 
in the service department records 
envelope, which is marked 1 of 2. 

Also, the examiner is asked to express 
an opinion on the whether peptic ulcer 
disease causes or aggravates 
gastroesophageal reflux disease. 

The term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress as contrasted to a worsening 
of symptoms.

The claims folder must be made 
available to the examiner. 


3. After the above development is 
completed, adjudicate the claim to 
include service connection for 
gastroesophageal reflux disease.  If 
the benefit sought remains denied, 
furnish the Veteran and his 
representative supplemental statement 
of the case and return the case to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




 Department of Veterans Affairs


